OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            ©FF1C2AL BUS8WES
                                                                                  ^PO%
            STATE OF TEXAS .
            PENALTY FOR (4^
 2/4/2015   PRDVATEUSE                                                                                  FEB09 2015

 MANNING, DONALD PATRICKS Tr^Ct.                                    20335^,l£DFROMZ,^R?74^581-02
 This is to advise that the Court'has^dismissed vyjthout written order the application
 for writ of habeas corpus.                   : -c -. .y -j^

                                                                                                 Abel Acosta, Clerk

                               DONALD PATRICK MANNING
                               PACK UNIT - TDC #538907
                                                                                                                  e   fc
                                                                                               \\
                               2400 WALLACE PACK                                                        UTF
                               NAVASOTA.TX 77869                              :




N3B   7"7©&8                    1-1 rili'i"1 •5'-r i1"* ii'MI•i•iii111 ili" '•! ^'H-f-ll-"1 iM iiM'"'! if ill1!